DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 02/14/2022 
This is a CON of 16/279,568 which is now a PAT 10,816,754 which is a CON of 15/914,723 which is now a PAT 10,247,904 which is a CON of 15/418,205 which is now a PAT 9,946,049 which is a CON of 14/823,596 which is now a PAT 9,575,329
Application claims a FP date of 08/14/2014


Response to Arguments
Applicant's arguments and Amendments filed on 02/14/2022 have been fully considered.  In view of the Amendments filed on 02/14/2022, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5, 8-10, 21-22, 24-37, 39-41 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a lens moving apparatus as recited in “a base;
a housing disposed on the base;
a bobbin disposed in the housing; 
a first magnet disposed on the housing; 
a first coil disposed on the bobbin; 
a second magnet disposed on the bobbin;
a first position sensor disposed on the housing and opposite to the second magnet;
an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing; 
a circuit board comprising a second coil; and 
a support member electrically connecting the upper elastic member and the circuit board, wherein the circuit board comprises: 
a first region at which the second coil is formed;
a second region on which a plurality of first terminals is disposed;
a first hole formed between the second coil and  the plurality of first terminals; and
a third region at which the first hold is formed between the first region and the second region” as combined with other limitations in claim 1. 

Regarding independent claim 40 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a lens moving apparatus as recited in “a base;
a housing disposed on the base;
a bobbin disposed in the housing; 
a first magnet disposed on the housing; 
a first coil disposed on the bobbin; 
an elastic member coupled to the bobbin and the housing; and
a circuit board comprising a second coil disposed on the base,
wherein the circuit board comprises:
a first region at which the second coil is formed;
a second region on which a plurality of first terminals is disposed; and
a first hold formed between the second coil and the plurality of first terminals,
wherein the second region is bent from the first region” as combined with other limitations in claim 40.

Regarding independent claim 41 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a lens moving apparatus as recited in “a base;
a housing disposed on the base;
a bobbin disposed in the housing; 
a first magnet disposed on the housing; 
a first coil disposed on the bobbin; 
a second magnet disposed on the bobbin;
a circuit board comprising a second coil disposed on the base, wherein the circuit board comprises: 
a first region at which the second coil is formed;
a second region on which a plurality of first terminals is disposed;
a first hole formed between the second coil and  the plurality of first terminals, wherein a length of the first hold in a longitudinal direction is greater than a width of one side of the circuit board overlapped with the first hold in the longitudinal direction, and
wherein the second magnet is not overlapped with the first coil in a horizontal direction perpendicular to an optical axis” as combined with other limitations in claim 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        May 28, 2022